Per Curiam.
The judgment of the Supreme Court should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Voorhees in that court.
This does not involve an approval of the measure of damages adopted in the trial court. Counsel for plaintiff in error has raised here only the question of liability, and not any question of the extent of the damages.
Let the judgment under review be affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon, JJ. 14.
For reversa'l — None.